                                          Case 2:21-cv-00170-TLN-CKD Document 1-2 Filed 12/04/20 Page 1 of 10


                                      1    SEAN P. FLYNN (SBN: 220184)
                                           CHRISTOPHER J. WEBER (SBN: 233998)
                                      2    GORDON REES SCULLY MANSUKHANI, LLP
                                           275 Battery Street, Suite 2000
                                      3    San Francisco, CA 94111
                                           Telephone: (702) 577-8317
                                      4    Facsimile: (415) 986-8054
                                           Email:     sflynn@grsm.com
                                      5               cweber@grsm.com
                                      6    Attorneys for Defendant
                                           NCB MANAGEMENT SERVICES, INC.
                                      7
                                      8                       UNITED STATES DISTRICT COURT
                                      9                    NORTHERN DISTRICT OF CALIFORNIA
                                     10    JENNIFER E. MORRISON,                       CASE NO.
                                     11                           Plaintiff,           [Yuba Superior Court Case No.
                                                                                       CVCL20-00035]
Gordon Rees Scully Mansukhani, LLP




                                     12          vs.
    275 Battery Street, Suite 2000




                                     13    NCB MANAGEMENT SERVICES, INC.,              NOTICE OF LODGMENT OF
      San Francisco, CA 94111




                                                                                       STATE COURT PLEADINGS
                                     14                           Defendant.           [filed concurrently with Notice of
                                                                                       Removal and Civil Cover Sheet]
                                     15
                                                                                       Complaint filed: September 21,
                                     16                                                2020 _______
                                     17
                                     18
                                     19    ///
                                     20    ///
                                     21    ///
                                     22    ///
                                     23    ///
                                     24    ///
                                     25    ///
                                     26    ///
                                     27    ///
                                     28
                                                                                -1-
                                                            NOTICE OF LODGMENT OF STATE COURT PLEADINGS
                                          Case 2:21-cv-00170-TLN-CKD Document 1-2 Filed 12/04/20 Page 2 of 10


                                      1    TO THIS HONORABLE COURT:
                                      2          Pursuant to §1446(a), defendant NCB MANAGEMENT SERVICES, INC.
                                      3    (“Defendant”) hereby lodges true and correct copies of all process, pleadings and
                                      4    orders served by Plaintiff JENNIFER E. MORRISON in the Superior Court of the
                                      5    State of California for the County of Yuba, Case No. CVCL20-00035.
                                      6
                                           Exhibit                     Title                                Party
                                      7      1.                      Complaint                             Plaintiff
                                      8
                                      9
                                     10
                                     11    Dated: December 4, 2020                  GORDON REES SCULLY
                                                                                    MANSUKHANI LLP
Gordon Rees Scully Mansukhani, LLP




                                     12
    275 Battery Street, Suite 2000




                                     13
      San Francisco, CA 94111




                                                                                    By:    s/ Sean P. Flynn
                                     14                                                   Sean P. Flynn
                                                                                          Christopher J. Weber
                                     15                                                   Attorneys for Defendant NCB
                                                                                          Management Services, Inc.
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                                  -2-
                                                             NOTICE OF LODGMENT OF STATE COURT PLEADINGS
Case 2:21-cv-00170-TLN-CKD Document 1-2 Filed 12/04/20 Page 3 of 10




                      EXHIBIT 1
Case 2:21-cv-00170-TLN-CKD Document 1-2 Filed 12/04/20 Page 4 of 10
Case 2:21-cv-00170-TLN-CKD Document 1-2 Filed 12/04/20 Page 5 of 10
Case 2:21-cv-00170-TLN-CKD Document 1-2 Filed 12/04/20 Page 6 of 10
Case 2:21-cv-00170-TLN-CKD Document 1-2 Filed 12/04/20 Page 7 of 10
Case 2:21-cv-00170-TLN-CKD Document 1-2 Filed 12/04/20 Page 8 of 10
Case 2:21-cv-00170-TLN-CKD Document 1-2 Filed 12/04/20 Page 9 of 10
                                              Case 2:21-cv-00170-TLN-CKD Document 1-2 Filed 12/04/20 Page 10 of 10


                                          1                              CERTIFICATE OF SERVICE
                                          2          Pursuant to FRCP 5(b), I certify and declare that I am over the age of 18
                                          3    years; I am an employee of Gordon Rees Scully Mansukhani, LLP, and my
                                          4    business address is 2211 Michelson Drive, Suite 400, Irvine, California 92612. On
                                          5    December 4, 2020, I served a true and correct of the following: NOTICE OF
                                          6    LODGMENT OF STATE COURT PLEADINGS to the individuals listed below
                                          7    as follows:
                                          8     Attorneys for Plaintiffs:                     U.S. Mail Postage Prepaid
                                          9      Jennifer Morrison                            CM/ECF
                                                1919 8th Avenue                               Hand Delivery
                                         10     Olivehurst, CA 95961                          Email
                                         11     jmorrison9637@gmail.com
    Gordon Rees Scully Mansukhani, LLP




                                         12
                                                     I declare that I am employed in the office of a member of the California
        275 Battery Street, Suite 2000




                                         13
          San Francisco, CA 94111




                                               State Bar who is permitted to practice before this Court, and at whose direction the
                                         14
                                               service stated above was made in the ordinary course of business. I declare under
                                         15
                                               the penalty of perjury under the laws of the United States of America that the
                                         16
                                               foregoing is true and correct.
                                         17
                                                     Executed on December 4, 2020, at Chino Hills, California.
                                         18
                                         19
                                         20
                                         21                                           ________________________________
                                         22                                           Leslie M. Handy

                                         23
                                         24
                                         25
                                         26
                                         27
                                         28
SFLYNN/29388684v.1
                                                                                       -3-
                                                                  NOTICE OF LODGMENT OF STATE COURT PLEADINGS
